Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 7-8, drawn to a synthesis gas production from carbon dioxide and water in a co-electrolysis.
Group II, claim(s) 9-10, drawn to an assembly for synthesis gas production from carbon dioxide and water in a co-electrolysis.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-10 lack unity of invention because even though the inventions of these groups require the technical feature of preheating the gas produced in cathode side by means of a heater operated by electrical energy and subsequently supplying it to a catalytic reactor that promotes the RWGS reaction, this technical feature is not a special technical feature as it does not make a contribution over the prior art over Foit et al (power –to-syngas search report) in view of Lei et al (US 20170292197).  
Foit teaches a syngas production process from carbon dioxide and water with a co-electrolysis, wherein the carbon dioxide and methane of the gas produced on the cathode side is decreased. Foit further teaches the used of Ni containing cathodes, the RWGS reaction happening at these cathodes at high temperature and also the significance of the RWGS reaction for the carbon dioxide reduction in co-electrolysis.  See Figure 2, section 4; sections 3.1, 4.1, 4.2 and 4.3).
	On the other hand, Lei presents a simplified diagram of a conventional solid oxide co-electrolysis cell for syngas production at a). In the conventional system, a feed stream that includes water, generally in the form of steam (H2O) and carbon dioxide (CO2) is introduced to the cathode side of the SOEC, where steam (H2O) and carbon dioxide (CO2) receive electrons from an external power source to produce hydrogen gas (H2), carbon monoxide (CO) and oxygen ions (O2), described in reactions (1) and (2) below. A reverse water gas shift reaction can also take place at the cathode side, as described in reaction (3) in which carbon dioxide introduced to the cathode can react with hydrogen produced in reaction (1) [0016].
	Lei teaches that the carbon dioxide source may also provide energy for use in the syngas production process, e.g., electrical energy or heat. For example, waste heat produced at a power plant may be used to heat the carbon dioxide stream(s) and/or to form steam of a feed stream. Similarly, electricity produced by a power plant may be used in a syngas production process to provide the necessary voltage potential to an SOEC. Electricity produced by a power plant may also be used to generate steam or other necessary components for a syngas production process [0022].
	Therefore, Foit et al in view of Lei et al render the special technical feature moot and there is no contribution to link the aforesaid groups together. 
A telephone call was made to Attorney Pendorf on August 05, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622